Title: Thomas Jefferson to William F. Gray, 4 April 1819, with Jefferson’s Note
From: Jefferson, Thomas
To: Gray, William F.


          
            
              Sir
              Monticello Apr. 4. 19.
            
            I have duly recieved your favor of Mar. 20. and the books came to hand a few days ago, shewing by their package they were securely stowed, but by the carelessness of the driver sadly injured, being soaked with rain to the lowest tier of the box. I now inclose you an order on Richmond which I hope can be made use of with you. to the 37.25 for the books sent I have added 6.D. for the Portfolio by guess, and would have added for Bowditch’s book also, which had been requested some time ago, but that I did not know what it’s price would be, and indeed feared you had forgotten it. the commencement of our University is deferred by the necessity of applying all it’s funds to building accomodations for the Professors and students previous to recieving them. I salute you with esteem & respect.
            
              Th: Jefferson
            
          
          
            Notation by TJ:
            Apr. 7. desired him to send
            Smith’s Longinus Gr. Eng.
            Neilson’s Greek exercises
          
        